Citation Nr: 1828419	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to December 13, 2012, and 20 percent thereafter for service-connected lumbar spine degenerative joint disease.  

2.  Entitlement to an initial evaluation in excess of 10 percent prior to July 14, 2015, and 20 percent thereafter for service-connected hypertension.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tendonitis, right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tendonitis, left knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected diverticulosis.  

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left wrist sprain.

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected status post right ankle fracture. 

8.  Entitlement to service connection for left hand condition.

9.  Entitlement to service connection for syncope.

10.  Entitlement to service connection for groin pain. 

11.  Entitlement to service connection for sinusitis. 

12.  Entitlement to service connection for a cardiac disorder manifested by chest pain.

13.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1991, and from October 1991 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2014, this matter was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction  (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

After reviewing the claims file, the Board finds that the issues on appeal must be remanded for additional evidentiary development.

Outstanding Records

In a June 2017 Statement in Support of the Claim, the Veteran stated that he is receiving Social Security Administration (SSA) disability benefits for his disabilities.  These records have not been requested.  The Veteran's SSA records might contain additional treatment records, medical opinions, and other evidence that could be relevant to the issues on appeal.  Accordingly, VA should undertake efforts to obtain the Veteran's SSA records.  38 C.F.R. § 3.159 (c) (2); see also Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

VA examinations

In relation to the Veteran's increased rating claims for service-connected lumbar spine degenerative joint disease; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture, new examinations are warranted to comply with the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016).

In relation to the Veteran's claim for service connection for groin pain, although the Veteran was provided a VA examination in July 2015 for hernia, the Board finds that the examination report and opinion are inadequate.  The July 2015 VA examiner notes that the Veteran reported he had an internal hernia in service and that he still has pain in the groin area.  The VA examiner noted that the Veteran had inguinal hernia repair in 2012.  The VA examiner opined that the Veteran's inguinal hernia condition is less likely than not incurred in or caused by service.  The rationale was that the Veteran's service treatment records are silent regarding any diagnosis or surgical repair of inguinal hernia.  However, the VA examiner failed to discuss the Veteran's lay statements regarding his groin problem during service, his large lumps on his groin area, and that during service he was seen for his groin pain during his deployment in Italy in 1999.  Thus, an addendum opinion that considered the Veteran's lay statements and his 1999 service treatment records is required. 

In relation to the Veteran's claim for service connection for syncope and for a cardiac disorder manifested by chest pain, although the Veteran was provided a VA examination in July 2015 for heart conditions, the Board finds that the examination report and opinion are both inadequate, where they are inconsistent.  For instance, in the July VA examination report the examiner opined that although the Veteran's records report a history of syncope and chest pain, the Veteran does not have a diagnosis of a heart condition.  On the other hand, the examiner, who rendered the VA medical report, stated that there is a heart condition, which was identified as being manifested by syncope, that qualifies within the generally accepted definition of ischemic heart disease (IHD) and that the Veteran was diagnosed with mitral valve prolapse in 1996.

The examination opinion is also inadequate where it does not discuss the following evidence noted in the VA examination report:  (1) that continuous medication is required to control the Veteran's heart condition; (2) that the diagnostic testing shows evidence of cardiac hypertrophy and cardiac dilatation; and (3) that based on the results of the Veteran's METs test, the Veteran's heart condition was characterized by a workload between 5 and 7 METs, which is found to be consistent with activities such as walking a flight of stairs, golfing, mowing the lawn, or heavy yard work.  Therefore, the Board finds that without a discussion of the findings of the VA examination report, the VA examiner's opinion that the Veteran does not have a diagnosis of a heart condition is inconsistent with the findings of the July 2015 VA examination report.   Therefore, an addendum opinion is required. 

Additionally, as to the TDIU claim, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the increased rating claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request records from SSA pertaining to any award of disability benefits and associate those records with the electronic claims file.

2.  After obtaining the Veteran's SSA records to the extent possible, schedule the Veteran for a VA medical examination to clarify the severity of his lumbar spine degenerative joint disease; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.

The examination report should include the range of motion of the lumbar spine; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, the examiner should specifically state so and provide an explanation in the report. 

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination in relation to the Veteran's lumbar spine degenerative joint disease; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the Veteran's lumbar spine degenerative joint disease; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

The examiner should also state whether the Veteran's lumbar spine degenerative joint disease result in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

As to the Veteran's lumbar spine degenerative joint disease; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture the examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should also identify all neurological manifestations of the Veteran's lumbar spine degenerative joint disease; tendonitis, right knee; tendonitis, left knee; left wrist sprain; and status post right ankle fracture, if any.

The examiner must provide a clear rationale for all opinions provided. If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his claimed groin pain.  The claims file must be available for review and the VA examiner must indicate such.  The VA examiner is asked to address the following:

Indicate whether the Veteran has a diagnosis related to his groin pain, and if so whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed groin pain is related to the Veteran's service.

The VA examiner must discuss the Veteran's lay statements regarding his groin problem during service, his large lumps on his groin area, and that during service he was seen for his groin pain during his deployment in Italy in 1999.

4.  Schedule the Veteran for a VA examination with the July 2015 VA examiner to determine the etiology of his syncope and for a cardiac disorder manifested by chest pain.  The claims file must be available for review and the VA examiner must indicate such.  The VA examiner is asked to address the following:

(a)  Identify whether the Veteran has a diagnosis of a heart condition related to his syncope.  

(b)  Identify whether the Veteran has a diagnosis of a heart condition related to a cardiac disorder manifested by chest pain.

(c)  If the VA examiner determines that the Veteran has a heart condition, identify whether the Veteran's syncope and chest pains are manifestations of the same heart condition or whether the Veteran's syncope and chest pains are indicative of separate heart conditions.

(d)  For each heart condition identified, address whether it is at least as likely as not (50 percent or more probability) that the Veteran's heart condition is related to service.

The VA examiner must address the findings of the July 2015 examination report which include: a finding that the Veteran's heart condition qualifies within the definition of IHD; the Veteran's diagnosis of mitral valve prolapse in 1996; the Veteran's continuous medication for his heart condition; the diagnostic testing which shows evidence of cardiac hypertrophy and cardiac dilatation; and lastly the results of the Veteran's METs test, characterized by a workload between 5 and 7 METs. 

The examiner must provide a clear rationale for all opinions provided. If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

5. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeal


